Title: I. Henry Dearborn’s Preliminary Draft, [10 March 1802]
From: Dearborn, Henry
To: Hunt, Thomas


              [10 Mch. 1802]
              Having examined the proceedings of the Genl. Court Martial of which Majr. Thos. Hunt was President, holden at Detroit in the Month of July last past, in the trial of John Spence a private soldier in Capt. John Whislers Company of the first Regiment of Infantry in the service of the United States, charged with seditious conduct at Fort Wayne on the third day of May in the year 1801, by assaulting the immediate Commanding officer of that Garrison (Capt. Whisler) and snaping at his person a pistol loaded with two balls;—secondly for offering violence against said Capt. Whisler when attempting to disarm him, by collaring the Capt. tareing his shirt, and calling him a damnd cowardly rascal, and frequently said that he was sorry he had not succeeded in taking the Capts life.—On which trial the said Court found the prisoner John Spence guilty of the charges exhibited against him, being a direct violation of the fifth Article of the second section of the Rules and Articles of war, and did sentence him the said John Spence to be shot to death.
              I hereby approve the foregoing sentence of the said Court.
              but
              reprieve the said John Spence from execution for the term of three days, reckoning from the day on which the Commanding Officer of the Post at Detroit shall receive this. which reprieve, shall by these presence be considered as extended from the expiration of the aforesaid term of three days, until the said John Spence shall be found within the Jurisdiction of the United States, and no longer. immediately on receit of this, the Commanding officer at Detroit will release the said John Spence from confinement, (after reading the foregoing sentence together with the conditions of his reprieve to him, and informing him that) he is at liberty to pass into any foreign Country,
            